                     Case 3:13-cv-03835-JD Document 26 Filed 10/15/18 Page 1 of 5




     1    JOSEPH H. HUNT
         Assistant Attorney General
     2

         ALEX G. TSE (CABN 152348)
     3
         United States Attorney
         SARA WINSLOW (DC Bar No. 457643)
     4
         Chief, Civil Division
         STEVEN J. SALTIEL (CA Bar No. 202292)
     5
         MICHAEL T. PYLE (CA Bar No. 172954)
         Assistant United States Attorneys
     6
                 450 Golden Gate Avenue, Box 36055
                 San Francisco, California 94102
 7
                 Telephone: (415) 436-6996
                 Facsimile: (415) 436-6748
 8
                 steven.saltieI@usdoj.gov
 9
         MICHAEL GRANSTON
         MICHAL TINGLE
10
         ROBERT CHANDLER
         Attorneys, Civil Division
11
         United States Department of Justice
                 P.O. Box 261, Ben Franklin Station
12
                 Washington, D.C. 20044
                 Telephone: (202) 514-4678
13
                 robert.chandler@usdoj .gov
14
         Attorneys for the United States of America
15
                                      UNITED STATES DISTRICT COURT
16
                                   NORTHERN DISTRICT OF CALIFORNIA
17
                                               SAN FRANCISCO DIVISION
18

         UNITED STATES OF AMERICA, ex rel.                       Case No. C 13-3835 JD
19
         JAHR, et al.,
                                                            UNITED STATES NOTICE OF
20
                                 Plaintiffs,                ELECTION TO INTERVENE;
21
                                                            [PROPOSED] ORDER TO UNSEAL
                         v.

                                                                    FILED UNDER SEAL
22
         TETRA TECH EC, INC., et al.
23
                                 Defendants.

24


25

                1.       Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(2) and (4), the United
26


27
         States notifies the Court that it hereby intervenes in the above-captioned action for the purpose of
28
         UNITEDSTATES' NOTICEOF ELECTION TO INTERVENE, No. C 13-3835 JD
Case 3:13-cv-03835-JD Document 26 Filed 10/15/18 Page 2 of 5
Case 3:13-cv-03835-JD Document 26 Filed 10/15/18 Page 3 of 5
Case 3:13-cv-03835-JD Document 26 Filed 10/15/18 Page 4 of 5
Case 3:13-cv-03835-JD Document 26 Filed 10/15/18 Page 5 of 5
